         Case 1:17-cv-00791-RBW Document 81 Filed 03/05/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                     )
UNITED STATES OF AMERICA, the States                 )
of CALIFORNIA, COLORADO,                             )
CONNECTICUT, DELAWARE, FLORIDA,                      )
GEORGIA, HAWAII, ILLINOIS, INDIANA,                  )
IOWA, LOUISIANA, MARYLAND,                           )
MICHIGAN, MINNESOTA, MONTANA,                        )
NEVADA, NEW HAMPSHIRE, NEW                           )
JERSEY, NEW MEXICO, NEW YORK,                        )
NORTH CAROLINA, OKLAHOMA,                            )
RHODE ISLAND, TENNESSEE, TEXAS,                      )
VERMONT, WASHINGTON, WISCONSIN,                      )
the Commonwealths of MASSACHUSETTS and               )
VIRGINIA, and the DISTRICT OF                        )
COLUMBIA ex rel., KATHLEEN                           )
GRATTON and RAYMOND HIPPOLYTE                        )
                                                     )
                      Plaintiffs,                    )
                                                     )
               v.                                    )      Civil Action No. 17-791
                                                     )
PRECISION MEDICINE GROUP, INC.,                      )
PRECISION FOR MEDICINE HOLDINGS,                     )
INC., PRECISION EFFECT, INC. f/k/a                   )
LEHMAN MILLET HOLDINGS, INC. f/k/a                   )
HEALTHSTAR EDUCATIONAL                               )
SYSTEMS, INC., d/b/a PRACTICE                        )
THERAPEUTICS,                                        )
                                                     )
                      Defendants.                    )
                                                     )

                    AMENDED NOTICE OF CONSENT TO DISMISSAL
                      BY CERTAIN NAMED PLAINTIFF STATES

       On February 15, 2019, Relators Kathleen Gratton and Raymond Hippolyte along with

Defendants Precision Medicine Group, Inc., Precision for Medicine Holdings, Inc., and Precision

Effect, Inc. f/k/a Lehman Millet Holdings, Inc. f/k/a Healthstar Educational Systems, Inc., d/b/a
                  Case 1:17-cv-00791-RBW Document 81 Filed 03/05/19 Page 2 of 4



Practice Therapeutics filed a Joint Stipulation of Dismissal (ECF No. 78), wherein the parties

stipulated to the dismissal of all claims with prejudice to Relators. On February 19, 2019, the

undersigned, having been advised by certain of the Named Plaintiff States1, notified the Court

that, pursuant to their respective false claims acts or other anti-fraud statutes, each of the Named

Plaintiff States consented to the dismissal of this action without prejudice to its rights with the

exception of the states of Delaware and Vermont, which had neither consented to nor objected to

dismissal of this action without prejudice to their rights (ECF No. 79). Subsequent to that filing,

the State of Vermont notified the undersigned that it consents to the dismissal of this action

without prejudice to its rights.




                                                            
1
 The Named Plaintiff States are: California, Colorado, Connecticut, Delaware, Florida, Georgia,
Hawaii, Illinois, Indiana, Iowa, Louisiana, Maryland, Massachusetts, Michigan, Minnesota,
Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina,
Oklahoma, Rhode Island, Tennessee, Texas, Vermont, Virginia, Washington, Wisconsin, and the
District of Columbia.
                                                               2 
 
    Case 1:17-cv-00791-RBW Document 81 Filed 03/05/19 Page 3 of 4



                                       Respectfully submitted,

                                       CURTIS T. HILL, JR.
                                       ATTORNEY GENERAL
                                       STATE OF INDIANA

                                       /s/ Lawrence J. Carcare II
                                       LAWRENCE J. CARCARE II
                                       Deputy Attorney General
                                       Attorneys for the State of Indiana
                                       Indiana Bar No. 18557-49
                                       Medicaid Fraud Control Unit
                                       Office of Indiana Attorney General
                                       8005 Castleway Drive
                                       Indianapolis, IN 46250-1946
                                       (317) 915-5319 (office)
                                       (317) 232-7979 (fax)
                                       Lawrence.Carcare@atg.in.gov

                                       ATTORNEYS FOR THE STATE OF
                                       INDIANA and on behalf of and at the
                                       request of the states of California, Colorado,
                                       Connecticut, Florida, Georgia, Hawaii,
                                       Illinois, Iowa, Louisiana, Maryland,
                                       Massachusetts, Michigan, Minnesota,
                                       Montana, Nevada, New Hampshire, New
                                       Jersey, New Mexico, New York, North
                                       Carolina, Oklahoma, Rhode Island,
                                       Tennessee, Texas, Vermont, Virginia,
                                       Washington, Wisconsin, and the District of
                                       Columbia.




                                  3 
 
         Case 1:17-cv-00791-RBW Document 81 Filed 03/05/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE


       I hereby certify that on March 5, 2019, I electronically filed the Notice of the Named

Plaintiff States Consent to the Voluntary Dismissal using the CM/ECF system, which will send

notification of such filing to counsel of record.



                                                         /s/ Lawrence J. Carcare II
                                                         LAWRENCE J. CARCARE II




                                                    4 
 
